772 N.W.2d 386 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Michael Charles WARD, a/k/a Kenneth Dean Watson, Defendant-Appellant.
Docket No. 139449. COA No. 292079.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 1, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G). The motions for miscellaneous relief are DENIED.